DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments in combination with claim amendments, see Remarks and Claims filed 11/01/2021, with respect to the rejection(s) of claims 1-20 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20100317984 granted to McCarthy et al. in view of US20180028086A1 granted to Cao et al. 
Applicant’s arguments in combination with claim amendments, see Remarks and Claims filed 11/01/2021, with respect to claim rejections of claims 1-13 under 35 USC 101 have been fully considered and are persuasive.  The claim rejection of claims 1-13 has been withdrawn. 
Applicant’s arguments in combination with claim amendments, see Remarks and Claims filed 11/01/2021, with respect to claim objections of claims 2, 8, 15 and 19 have been fully considered and are persuasive.  The claim objections of claims 2, 8, 15 and 19 has been withdrawn. 
Applicant’s arguments in combination with claim amendments, see Remarks and Claims filed 11/01/2021, with respect to claim rejection of claims 1-20 under 112(a) and 112(b) have been fully considered and are persuasive.  The claim rejection of claims 1-20 under 35 USC 112(a) and 112(b) has been withdrawn. 
Applicant’s arguments in combination with claim amendments, see Remarks and Claims filed 11/01/2021 have been fully considered but they are not persuasive. The newly added limitation only requires “presenting the detected AT episode to a user or a processor”. This limitation under its broadest reasonable interpretation, covers performance of the limitation in mind, and/or performed in mind using a pen and pencil. The paper which could then be shown to the user. Therefore, the Examiner maintains the rejection of claims 14-20 under 35 USC 101. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 are is rejected under 35 U.S.C. 101 because of the following analysis:
1 – statutory category: Claims 14-20 recites a series of steps and therefore, falls under the statutory category of being a process. See MPEP 2106.03. 
2A – Prong 1: The claims 14-20 recites a judicial exception by reciting the limitations of analyzing the received data by comparing it to a metric to determine atrial tachyarrhythmia (AT). These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in mind (or in mind using a pen and paper) but for the recitation of “receiving a physiological signal”. That is, other than reciting “receiving” data, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “receiving” language, the claim encompasses the user manually monitors the data received, picks a first portion of the data, compares the 
2A – Prong 2: The claims 14-20 does not recite additional elements that integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The mentioned limitations in the independent claim, nor the limitations in dependent claim (e.g. identifying existence of a sustained AT as in claim 15, relationship of the duration versus the deviation of the measured first signal as in claim 16, various determinations as in claim 17, identifying AT episode in zone specific sections as in claim 19, including a certain data in the metrics as in claim 20, etc.) do not amount to significantly more. For example, receiving physiological signal is equivalent to receiving is similar to gathering data, (i.e., gathering data/statistics MPEP 2106.05(d)(II)); performing analysis (i.e., as generic devices, a “computer-implemented” method, performing generic computer functions like sending, receiving, and visually displaying data) is insignificant extra-solution activity (i.e., data output); and identifying meaning (AT episode) is insignificant extra-solution activity (i.e., presenting data MPEP 2106.05(d)(II)), using a detector circuit is similar to 
2B: As discussed with respect to step 2A prong two, the additional elements provided in the dependent claims amounts to no more than mere instructions to analyzing the captured data. The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim 14-20 are ineligible.

[AltContent: rect]Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20100317984 granted to McCarthy et al. (hereinafter “McCarthy”) in view of US20180028086A1 granted to Cao et al. (hereinafter “Cao” – cited on IDS).
Regarding claim 1, McCarthy discloses a system for detecting cardiac arrhythmia in a patient (abstract, para 0006), comprising: a detection criterion circuit configured to: receive physiologic information of the patient (para 0006, 0040-0043); measure a first signal metric using a first portion of the received physiologic information ; and determine an atrial tachyarrhythmia (AT) detection criterion based on (para 0006 “arrhythmia detection module is configured to detect a depolarization rate or interval that satisfies a first tachyarrhythmia detection rate zone threshold”); and an arrhythmia detector circuit configured to detect an AT episode using a second portion of the physiologic information and the determined AT detection criterion (para 0006, “adjust a specified detection duration threshold for the tachyarrhythmia detection zone according to the detected depolarization rate, declare that the detected depolarization rate is an episode of tachyarrhythmia when the detected depolarization rate is 
McCarthy does not explicitly disclose determining AT based on a deviation of the measured first signal metric from a reference detection threshold. 
Cao discloses a similar system for detecting cardiac arrhythmia (abstract, para 0006) and to determine an atrial tachyarrhythmia (AT) detection criterion including an arrhythmia detection duration based on a deviation of the measured first signal metric from a reference detection threshold (para 0007, 0009, 0079, 0127 “detecting an atrial tachyarrhythmia episode by a processor of the medical device in response to a time duration of the cardiac electrical signal classified as an atrial tachyarrhythmia being greater than or equal to a first detection threshold”). This provides determining and classifying AF and non-AF by the processor based on a threshold that may be adjusted by the processor (para 0094-0095, 0128, figs 10a-d). This allows monitoring the deviation based on the threshold in order to correctly adjust the threshold to a second threshold for classifying subsequent time period (para 0094, figs 10a-d). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of McCarthy with the teachings of Cao to monitor the deviation period based on the threshold in order to correctly adjust the threshold to a second threshold for classifying subsequent time period.


Regarding claim 2, McCarthy as modified by Cao (hereinafter “modified McCarthy”) renders the system of claim 1 obvious as recited hereinabove, McCarthy teaches wherein the when the second portion of the physiologic information satisfies a detection criterion through the determined arrhythmia detection duration ; determine that no AT episode is present when the second portion of the physiologic information fails to satisfy the detection criterion through the determined arrhythmia detection duration; and identify the AT episode as a non-sustained AT if the second portion of the physiologic information inconsistently satisfies the detection criterion during the determined arrhythmia detection duration (e.g. paras 0006, 0067).  

Regarding claim 3, modified McCarthy renders the system of claim 2bvious as recited hereinabove, McCarthy teaches wherein the detection criterion circuit is configured to determine the arrhythmia detection duration to be inversely proportional to a deviation of the measured first signal metric from the reference detection threshold (para 0067).  

Regarding claim 4, modified McCarthy renders the system of claim 2 obvious as recited hereinabove, McCarthy teaches comprising a detection zone circuit configured to generate a plurality of detection zones (e.g. para 0046-0049 dividing the spectrum of possible heart rates into detection rate zones) each characterized by respective non- overlapping value ranges of the first signal metric with respect to the reference detection threshold (e.g. para 0046-0049, 0054, see table 1), and wherein: the detection criterion circuit is configured to determine, for the plurality of detection zones, respective zone-specific arrhythmia detection durations (e.g. paras 0046-0055); and the arrhythmia detector circuit is configured to: recognize, among the plurality of detection zones, a detection zone having a corresponding value range including the 

Regarding claim 5, modified McCarthy discloses the system of claim 4 obvious as recited hereinabove, McCarthy teaches wherein the zone-specific arrhythmia detection durations are inversely proportional to deviations of the respective value ranges of the plurality of detection zones from the reference detection threshold (para 0067).    

Regarding claim 6, modified McCarthy discloses the system of claim 4 obvious as recited hereinabove, McCarthy teaches wherein the plurality of detection zones include: a first detection zone characterized by a first value range of the first signal metric that exceeds the reference detection threshold by a first margin, the first detection zone having a first ZDur; and a second detection zone characterized by a second value range of the first signal metric that is below the reference detection threshold by a second margin, the second detection zone having a second ZDur (e.g. para 0055 discusses having adjustable detection zones, figs 2-3).  

Regarding claim 7, modified McCarthy discloses the system of claim 6 obvious as recited hereinabove, McCarthy teaches wherein the second ZDur is longer than the first ZDur (e.g. paras 0054-0055).  

Regarding claim 8, modified McCarthy discloses the system of claim 6 obvious as recited hereinabove, McCarthy teaches wherein the arrhythmia detector circuit is configured to: identify the AT episode as a sustained AT in the first detection zone if the second portion of the physiologic information satisfies a detection criterion through the first ZDur (e.g. para 0020 “declaring detection of an episode of tachyarrhythmia when the detected depolarization rate is sustained for a time interval that meets or exceeds the adjusted detection duration threshold for the tachyarrhythmia detection rate zone into which detected depolarization rate falls”); and determine that no AT episode is present in the second detection zone if the second portion of the physiologic information fails to satisfy the detection criterion through the second ZDur (e.g. para 0020).  

Regarding claim 9, modified McCarthy discloses the system of claim 6 obvious as recited hereinabove, McCarthy teaches wherein the plurality of detection zones further include a third detection zone characterized by a third value range that lies between the first value range and the second value range, the third detection zone having a third ZDur longer than the first ZDur and the second ZDur (e.g. para 0052, it is noted that the adjustable durations can be divided to include three zones).  

Regarding claim 10, modified McCarthy discloses the system of claim 4 obvious as recited hereinabove, McCarthy teaches wherein the arrhythmia detector circuit is configured to: measure a second signal metric using the second portion of the received physiologic information; identify the AT episode as a sustained AT in the recognized detection zone if the 

Regarding claim 11, modified McCarthy discloses the system of claim 10 obvious as recited hereinabove, McCarthy teaches wherein the ZTh is a lower bound of the value range of the recognized detection zone (e.g. paras 0064-0065)

Regarding claim 12, modified McCarthy discloses the system of claim 10 obvious as recited hereinabove, McCarthy teaches wherein the first and second signal metrics each include one of: an atrial heart rate; a ventricular heart rate variability;   a ventricular rate cluster; a Wenckebach score; a double-decrement ratio; and a cardiac signal morphology (e.g. paras  0050-0052, figs 2-3).  

Regarding claim 13, modified McCarthy discloses the system of claim 1 obvious as recited hereinabove, McCarthy teaches comprising a therapy circuit configured to initiate or adjust a therapy in response to the detected AT episode (e.g. paras 0079-0082).  

Regarding claim 14, modified McCarthy discloses a method for detecting cardiac arrhythmia in a patient (abstract, para 0006), comprising: receiving physiologic information of the patient (para 0006, 0040-0043); measuring a first signal metric via a detection criterion circuit using a first portion of the received physiologic information; and determining an atrial tachyarrhythmia (AT) detection criterion based on the comparison; and detecting an AT episode via an arrhythmia detector circuit using a second portion of the physiologic information and the determined AT detection criterion (para 0006, “adjust a specified detection duration threshold for the tachyarrhythmia detection zone according to the detected depolarization rate, declare that the detected depolarization rate is an episode of tachyarrhythmia when the detected depolarization rate is sustained for the adjusted detection duration threshold”, figure 2, step 220) and an output unit configured to present the detected AT episode to a user or a processor (para 0059).
McCarthy does not explicitly disclose determining AT based on a deviation of the measured first signal metric from a reference detection threshold. 
Cao discloses a similar system for detecting cardiac arrhythmia (abstract, para 0006) and to determine an atrial tachyarrhythmia (AT) detection criterion including an arrhythmia detection duration based on a deviation of the measured first signal metric from a reference detection threshold (para 0007, 0009, 0079, 0127 “detecting an atrial tachyarrhythmia episode by a processor of the medical device in response to a time duration of the cardiac electrical signal classified as an atrial tachyarrhythmia being greater than or equal to a first detection threshold”). This provides determining and classifying AF and non-AF by the processor based on a threshold that may be adjusted by the processor (para 0094-0095, 0128, figs 10a-d). This 


Regarding claim 15, modified McCarthy discloses the method of claim 14 obvious as recited hereinabove, McCarthy teaches w wherein detecting the AT episode includes: identifying the AT episode as a sustained AT if the second portion of the physiologic information satisfies a detection criterion through the determined arrhythmia detection duration; determining that no AT episode is present when the second portion of the physiologic information fails to satisfy the detection criterion through the determined arrhythmia detection duration; and identifying the AT episode as a non-sustained AT when the second portion of the physiologic information inconsistently satisfies the detection criterion during the determined arrhythmia detection duration  (e.g. paras 0006, 0067).    

Regarding claim 16, modified McCarthy discloses the method of claim 14 obvious as recited hereinabove, McCarthy teaches wherein arrhythmia detection duration is determined to be inversely proportional to a deviation of the measured first signal metric from the reference detection threshold (para 0067).  

Regarding claim 17, modified McCarthy discloses the method of claim 14 obvious as recited hereinabove, McCarthy teaches comprising: generating a plurality of detection zones each characterized by respective non- overlapping value ranges of the first signal metric with respect to the reference detection threshold (e.g. para 0046-0049 dividing the spectrum of possible heart rates into detection rate zones); determining, for the plurality of detection zones, respective zone-specific arrhythmia detection durations (e.g. para 0046-0055); and recognizing, among the plurality of detection zones, a detection zone having a corresponding value range including the measured first signal metric (e.g. para 0006, figs 2-3); and wherein detecting an AT episode includes detecting a sustained AT episode in the recognized detection zone using the second portion of the physiologic information during the zone-specific arrhythmia detection duration (ZDur) corresponding to the recognized detection zone (e.g. para 0053-0055).  

Regarding claim 18, modified McCarthy discloses the method of claim 17 obvious as recited hereinabove, McCarthy teaches wherein the plurality of detection zones include: a first detection zone characterized by a first value range of the first signal metric that exceeds the reference detection threshold by a first margin, the first detection zone having a first ZDur; a second detection zone characterized by a second value range of the first signal metric that is below the reference detection threshold by a second margin, the second detection zone having a second ZDur; and a third detection zone characterized by a third value range that lies between the first value range and the second value range, the third detection zone having a 

Regarding claim 19, modified McCarthy discloses the method of claim 17 obvious as recited hereinabove, McCarthy teaches comprising measuring a second signal metric using the second portion of the received physiologic information, and wherein detecting a sustained AT episode includes: identifying the AT episode as a sustained AT in the recognized detection zone if the measured second signal metric exceeds a zone-specific detection threshold (ZTh) through the ZDur corresponding to the recognized detection zone; and determining that no AT episode is present in the recognized detection zone if the measured second signal metric is below the ZTh through the ZDur corresponding to the recognized detection zone  (e.g. para 0009 and 0013 “the arrhythmia detection module is configured to determine a plurality of detection durations within each of two or more of the tachyarrhythmia detection rate zones”).  

Regarding claim 20, modified McCarthy discloses the method of claim 19 obvious as recited hereinabove, McCarthy teaches wherein the first and second signal metrics each include one of: an atrial heart rate; a ventricular heart rate variability; a ventricular rate cluster; a Wenckebach score; a double-decrement ratio; and a cardiac signal morphology (e.g. paras  0050-0052, figs 2-3).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792